UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6932



REYNALDO CHIROLDES,

                                              Petitioner - Appellant,

             versus


D. SCOTT DODRILL, Warden; UNITED STATES OF
AMERICA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-989)


Submitted:    December 19, 2002           Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reynaldo Chiroldes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reynaldo Chiroldes, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Chiroldes v. Dodrill, No. CA-01-989 (E.D.N.C. May 6,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2